Case 1:07-cr-20032-TLL-CEB ECF No. 79, PageID.348 Filed 01/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA

                      Plaintiff,
v.                                                         Case No. 07-CR-20032
                                                           Honorable Thomas L. Ludington
ALONZO DEVON CAMPBELL,

                  Defendant.
__________________________________________/



       ORDER GRANTING DEFENDANT’S MOTION FOR TERMINATION OF
                        SUPERVISED RELEASE

       On January 24, 2007, Defendant, Alonzo Campbell, was indicted by a grand jury on one

count of knowingly and intentionally distributing cocaine, one count of knowingly and

intentionally distributing cocaine base, one count of knowingly and intentionally possessing with

intent to distribute cocaine, one count of maintaining a drug house, and three firearm offenses.

ECF No. 3. Defendant pled guilty to one count of distribution of cocaine base and was sentenced

to 240 months incarceration and eight years of supervised release. ECF No. 37. On October 6,

2016, Defendant’s term of imprisonment was commuted by President Obama. ECF No. 76.

       On January 4, 2021, Defendant filed a motion for early termination of supervised release.

ECF No. 77. The Government filed a response on January 15, 2021. ECF No. 78.

                                               I.

       When imposing a sentence, a court may include a term of supervised release after

imprisonment. 18 U.S.C. § 3583(a). The court may also later terminate the supervised release. 18

U.S.C. § 3583(e). The statute provides,
 Case 1:07-cr-20032-TLL-CEB ECF No. 79, PageID.349 Filed 01/28/21 Page 2 of 4




       (e) The court may, after considering the factors set forth in section 3553(a) . . . .
              (1) terminate a term of supervised release and discharge the defendant
              released at any time after the expiration of one year of supervised release,
              pursuant to the provisions of the Federal Rules of Criminal Procedure
              relating to the modification of probation, if it is satisfied that such action is
              warranted by the conduct of the defendant released and the interest of justice
              ....

The factors from 18 U.S.C. 3553(a) that the Court must consider include:

       (1) history and characteristics of the defendant;
       (2) the need for the sentence imposed— . . .
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner; . . .
       (4) the kinds of sentence and the sentencing range established for—
               (A) the applicable category of offense committed by the applicable category of
               defendant as set forth in the [Sentencing] guidelines— . . . or
                (B) in the case of a violation of probation or supervised release, the applicable
               guidelines or policy statements issued by the Sentencing Commission pursuant
               to section 994(a)(3) of title 28, United States Code . . .
       (5) any pertinent policy statement—
               (A) issued by the Sentencing Commission . . .
       (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

Federal Rule of Criminal Procedure 32.1(c) provides that, “before modifying the conditions of

probation or supervised release, the court must hold a hearing, at which the person has a right to

counsel and an opportunity to make a statement and present any information in mitigation.” A

hearing is not required, however, if:

       (A) the person waives the hearing; or
       (B) the relief sought is favorable to the person and does not extend the term of
           probation or supervised release; and
       (C) an attorney for the government has received notice of the relief sought, has had
           a reasonable opportunity to object, and has not done so.

Id.




                                                -2-
Case 1:07-cr-20032-TLL-CEB ECF No. 79, PageID.350 Filed 01/28/21 Page 3 of 4




                                                II.

       Here, the relief sought is favorable to the Defendant, and the government indicated that

they have no objection to the request. Accordingly, the Motion will be decided based on the papers.

See Fed. R. Crim. P. 32.1(c)(2).

       Defendant explains that while in prison he completed his GED and the BOP horticulture

class. ECF No. 77. Since being on supervised release, he has complied with all requirements. Id.

He lives in Florida and is employed at Amazon and Home Depot. Id.

       The Government agrees that Defendant has a stable residence, has no new arrests and/or

warrants, and has complied with the rules of supervised release. ECF No. 78. In addition, his

Probation Officer believes Defendant no longer needs supervision. Id. The Probation Department’s

sole “reservation” is Defendant’s career offender designation at sentencing. Id. However, the

Government has no objection to early termination of supervised release.

       Defendant has demonstrated to the satisfaction of his probation officer and without

objection by the Government that he can be successful on supervised release. While he has only

completed a little over 25% of his supervised release, his Probation Officer believes he no longer

needs supervision. Considering the facts discussed above and the factors set forth in section

3553(a)(1)-(7), the Court is satisfied that the conduct of Defendant and the interest of justice

warrant early termination of Defendant’s supervised release. See 18 U.S.C. § 3583(e)(1).




                                               -3-
Case 1:07-cr-20032-TLL-CEB ECF No. 79, PageID.351 Filed 01/28/21 Page 4 of 4




                                        III.

       Accordingly, it is ORDERED that Defendant’s Motion for Early Termination of

Supervised Release, ECF No. 77, is GRANTED.



Dated: January 28, 2021                           s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge




                                        -4-
